FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARY CSANYI,                                     No. 09-15912

               Plaintiff - Appellant,            D.C. No. 2:03-cv-01987-JAT

  v.
                                                 MEMORANDUM *
SUPERCUTS,

               Defendant - Appellee,

  and

REGIS CORPORATION,

               Defendant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                            Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

        Mary Csanyi appeals pro se from the district court’s judgment awarding her

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
damages on her claim under the Family and Medical Leave Act (“FMLA”)

following our remand vacating the district court’s judgment for defendant

Supercuts on this claim. We have jurisdiction under 28 U.S.C. § 1291. We review

for clear error the district court’s computation of damages, Amantea-Cabrera v.

Potter, 279 F.3d 746, 750 (9th Cir. 2002), and we affirm.

      The district court did not clearly err in its calculation of damages based on

the evidence presented at the bench trial. See 29 U.S.C. § 2617(a)(1)(A) (setting

forth damages available under the FMLA).

      The district court did not abuse its discretion by concluding that a second

trial on damages was not warranted. See Jones & Laughlin Steel Corp. v. Pfeifer,

462 U.S. 523, 551 (1983) (“On remand, the decision on whether to reopen the

record [on damages] should be left to the sound discretion of the trial court.”).

      Csanyi’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-15912